Exhibit 10.10

EMPLOYMENT AGREEMENT
(James O'Donnell)

  

THIS AGREEMENT is by and between American Eagle Outfitters, Inc. ("Company") and
James O'Donnell ("Executive"), and is effective as of the date it has been fully
executed by both parties.

Company agrees to continue to employ Executive as Chief Executive Officer
("CEO"), and Executive hereby accepts this offer and agrees to serve Company
subject to the general supervision, advice and direction of Company's Chairman
("Chairman") and Board of Directors ("Board"), and upon the following terms and
conditions:

 1.         Position and Duties.  Executive shall be employed as Company's CEO,
with such authority and duties as are customary for this position, and shall
perform such other services and duties as the Chairman or Board may from time to
time designate.  Executive shall have overall responsibility for Company's
domestic and international operations.

             1.1.      Executive agrees to devote his full business time, best
efforts, and undivided attention to the business and affairs of Company, except
for any vacations, illness, or disability.  Executive shall not engage in any
other businesses that would interfere with his duties, provided that nothing
contained herein is intended to limit Executive's right to make passive
investments in the securities of publicly‑owned companies or other businesses
which will not interfere or conflict with his duties hereunder.  Executive may,
with the prior written consent of the Chairman, sit on the boards of other
businesses, provided that they are not direct competitors or vendors. 

            1.2.      Executive agrees that he shall at all times observe and be
bound by all rules, policies, practices, and resolutions heretofore or hereafter
adopted in writing by the Company which are generally applicable and provided to
Company's officers and employees and which do not otherwise conflict with this
Agreement.

             1.3.      Company shall indemnify Executive in the performance of
his duties and responsibilities and advance expenses in connection therewith to
the same extent as other senior executives and officers.  Such rights shall not
be subject to arbitration under paragraph 6.

 2.         Term.  This Agreement shall terminate at the end of the Company's
2006 fiscal year on February 3, 2007, unless sooner terminated as provided
herein or unless otherwise extended by the mutual written agreement of both
parties.

 3.         Compensation.

             3.1.      Base Salary and Cash Bonus.  Company shall increase
Executive's annual base salary from its current level of $840,000 to $950,000
per year effective on February 1, 2004 as compensation for his services
hereunder, payable in equal installments in accordance with Company's payroll
practices for executive employees.  The Compensation and Stock Option Committee
(the "Committee") of the Board may increase Executive's base salary at their
discretion.  Company shall pay Executive a cash signing bonus of $200,000,
payable $120,000 upon execution of this Agreement, $40,000 on August 6, 2004,
and $40,000 on August 5, 2005, which amounts shall be "grossed up" as defined in
paragraph 3.5 below.

             3.2.      Incentive Bonus.        Executive will be eligible to
receive an annual incentive bonus targeted at 100% of his base salary, under the
Company's Management Incentive Plan" ("the Bonus Plan").  The Bonus Plan
conditions the payment of this annual performance bonus based on achievement of
pre‑determined performance goals set forth in writing and based on objective
measurements all established by the Committee.  The Committee must verify that
the performance goals and other material terms are met prior to payment.  It is
the parties' intention that the Bonus Plan be adopted and administered in a
manner that enables Company to deduct for federal income tax purposes to the
maximum extent possible the amount of any annual incentive bonus.  The incentive
bonus determined to be due, if any, will be paid within 120 calendar days after
the close of Company's fiscal year and completion of an outside audit by
Company's then current outside audit firm. 

            3.3.      Stock.

                         3.3.1.  Stock Grant.  The Chairman shall recommend to
the Committee that Executive receive a series of annual grants of restricted
stock, with one grant of 100,000 shares of Company's common stock for each full
fiscal year during the term of this Agreement, with each grant made pursuant to
and subject to all terms and conditions set forth in Company's 1999 Stock
Incentive Plan ("the Stock Plan").  Pursuant to the terms of the Stock Plan, the
Committee will condition the vesting of this restricted stock based on
achievement of pre‑determined performance goals set forth in writing and based
on objective measurements all established by the Committee.  The Committee must
verify that the performance goals and other material terms are met prior to
vesting.  It is the parties' intention that the Stock Plan be adopted and
administered in a manner that enables Company to deduct for federal income tax
purposes to the maximum extent possible the value of all restricted stock
grants.  The delivery of restricted stock earned, if any, will be made within
120 calendar days after the close of Company's fiscal year and completion of an
outside audit by Company's then current outside audit firm. Any awards of
restricted stock outstanding at the time of a "change of control," as that term
is defined in section 2.7 of the Stock Plan, shall vest immediately upon the
change of control.

                        3.3.2.  Stock Options.  Executive received a grant of
non-qualified options to purchase 900,000 shares of Company's common stock on
March 4, 2003 to cover the term of this Agreement.

            3.4.      Vacation.  During the term of this Agreement, Executive
shall be entitled to vacation commensurate with other senior executives.  The
dates of said vacations shall be mutually agreed upon by Company's Chairman and
Executive.

            3.5.      Car.  During the term of this Agreement, Company will
provide Executive with a luxury automobile.  Any amount included in Executive's
W-2 wages relative to this car shall be grossed up for tax purposes.  (The term
" grossed up" as used in this Agreement refers to a payment to Executive in an
amount that, after reduction for any income or excise taxes due, is equal to the
net amount payable.)

            3.6.      Business Expenses.  Company shall pay, advance or
reimburse Executive for all normal and reasonable business‑related expenses,
including travel expenses, incurred in the performance of his duties on the same
basis as paid to other senior executives.  Company shall furnish Executive with
company credit cards provided to other senior executives for use solely in the
performance of his duties.

            3.7.      Taxes.  The compensation provided to Executive hereunder
shall be subject to any withholdings and deductions required by any applicable
tax laws.

            3.8.      Benefit Plans.  Executive is entitled to participate in
any deferred compensation or other employee benefit plans, including any profit
sharing or 401(k) plans; group life, health, hospitalization and disability
insurance plans; deferred compensation plans; discount privileges; incentive
bonus plans; and other employee welfare benefits made available generally to,
and under the same terms as, Company's executives.

4.         Executive's Obligations.

             4.1.      Confidential Information.  Executive agrees that during
and after his employment, any "confidential information" as defined below shall
be held in confidence and treated as proprietary to Company.  Executive agrees
not to use or disclose any confidential information except to promote and
advance the business interests of Company.  Executive agrees that upon his
separation from employment, for any reason whatsoever, he shall not take or
copy, and shall immediately return to Company, any documents that constitute or
contain confidential information.  "Confidential information" includes, but is
not limited to, any confidential data, figures, projections, estimates, pricing
data, customer lists, buying manuals or procedures, distribution manuals or
procedures, other policy and procedure manuals or handbooks, supplier
information, tax records, personnel histories and records, information regarding
sales, information regarding properties and any other confidential information
regarding the business, operations, properties or personnel of Company which are
disclosed to or learned by Executive as a result of his employment, but shall
not include his personal personnel records.  Confidential information shall not
include any information that (i) Executive possessed prior to his first
performing services for Company; (ii) becomes a matter of public knowledge
thereafter through sources independent of Executive; (iii) is disclosed by
Company without restriction on its use; or (iv) is required to be disclosed by
law or governmental order or regulation. 

            4.2.      Solicitation. 

                        4.2.1.  Employees.  Executive agrees that during his
employment and for two years after the end of his employment, for any reason, he
shall not, directly or indirectly, solicit Company's employees to leave their
employment; he shall not employ or seek to employ them; and, he shall not cause
or induce any of Company's competitors to solicit or employ Company's employees.

                         4.2.2.  Third Parties.  Executive agrees that during
his employment and for two years following the end of his employment, for any
reason, he shall not, either directly or indirectly, recruit, solicit or
otherwise induce or influence any customer, supplier, sales representative,
lender, lessor or any other person having a business relationship with Company
to discontinue or reduce the extent of such relationship except in the course of
his duties pursuant to this Agreement and with the good faith objective of
advancing Company's business interests.

            4.3.      Noncompetition.  Executive agrees that for a period of one
year following the end of his employment, for any reason, he shall not, either
directly or indirectly, accept employment with, act as a consultant to, or
otherwise perform the same services (which shall be determined regardless of job
title) for any business that directly competes with Company's business, which is
understood to be the design, manufacture and retail sale (including Internet
sales) of specialty clothing, accessories, shoes, and related items or any other
line of business the Company becomes involved in prospectively by virtue
expansion, acquisition and/or joint venture.

             4.4.      Cooperation.

                         4.4.1.  With Company.  Executive agrees to cooperate
with Company during the course of all third‑party proceedings arising out of
Company's business about which Executive has knowledge or information.  Such
proceedings may include, but are not limited to, internal investigations,
administrative investigations or proceedings, and lawsuits (including pre‑trial
discovery).  For purposes of this paragraph, cooperation includes, but is not
limited to, Executive's making himself available for interviews, meetings,
depositions, hearings, and/or trials without the need for subpoena or assurances
by Company, providing any and all documents in his possession that relate to the
proceeding, and providing assistance in locating any and all relevant notes
and/or documents. 

                        4.4.2.  With Third Parties.  Executive agrees to
communicate with, or give statements to, third parties relating to any matter
about which Executive has knowledge or information as a result of his employment
only to the extent that it is Executive's good faith belief that such
communication or statement is in Company's business interests. 

                        4.4.3.  With Media.  Executive agrees to communicate
with, or give statements to, any member of the media (print, television or
radio) relating to any matter about which Executive has knowledge or information
as a result of his employment only to the extent that it is Executive's good
faith belief that such communication or statement is in Company's business
interests.

             4.5.      Remedies.  Executive agrees that any disputes under this
paragraph shall not be subject to arbitration.  If Executive breaches this
paragraph, the damage will be substantial, although difficult to quantify, and
money damages may not afford Company an adequate remedy; therefore, if Employee
breaches or threatens to breach this paragraph, Company shall be entitled, in
addition to other rights and remedies, to specific performance, injunctive
relief and other equitable relief to prevent or restrain such conduct.

5.         Termination and Related Benefits.

            5.1.      Death.  This Agreement shall terminate automatically upon
Executive's death, and Company shall pay his surviving spouse, or if he leaves
no spouse, his estate, any base salary earned by Executive, and any rights or
benefits that have vested.  In addition, Company shall pay Executive's surviving
spouse, or if he leaves no spouse, his estate, any declared but unpaid bonus
that, but for Executive's death, would otherwise have been payable to Executive.

            5.2.      Permanent Disability.  Upon Executive's permanent
disability, Company shall have the right to terminate this Agreement immediately
with written notice.  For these purposes, permanent disability shall mean that
Executive fails to perform his duties on a full‑time basis for a period of more
than 90 calendar days during any 12‑month period, due to a physical or mental
disability or infirmity.  If this Agreement is terminated due to Executive's
permanent disability, Company shall pay Executive any base salary earned and any
rights or benefits that have vested.  In addition, Company shall pay Executive
any declared but unpaid bonus that, but for Executive's death, would otherwise
have been payable to Executive.

            5.3.      Termination At End of Term.  Upon termination of this
Agreement by the expiration of its term, Company shall pay to Executive, or, in
the event of Executive's death on or after February 3, 2007, to his estate, a
retirement benefit in an amount equal to Executive's total cash compensation
(base salary plus any incentive bonus) for the highest compensated fiscal year
of the prior three fiscal years , provided that the amount of any incentive
bonus shall be limited for purpose of this calculation to no more than 100% of
base salary (the "Retirement Benefit").  The Retirement Benefit shall be payable
over five years in one hundred and thirty (130) equal bi-weekly installments on
the same schedule as the Company's payroll beginning with the first pay period
after conclusion of this Agreement (the "Retirement Period").  Executive shall
continue to be bound by the non-compete provisions of paragraph 4.3 and by the
cooperation provisions of paragraph 4.4 during the Retirement Period.

            5.4.      Termination By Company Without Cause.  The Company shall
have the right, in addition to its rights set forth  below in paragraph 5.5, to
terminate this Agreement during its term, for any reason, upon 30 days' written
notice to Executive.  Company may, in its sole discretion, require Executive to
cease active employment immediately.  In the event of such a termination,
Company shall have only the following obligations: 

(i)            Pay Executive severance in an amount equal to one year of
Executive's then current base salary from the last day of active employment
through the Severance Period, which shall be paid in equal installments over the
Severance Period; provided, however, that such salary shall cease to be paid if
Executive accepts or performs comparable employment.  For purposes of this
Agreement, the term Severance Period shall mean) the 24-month period immediately
following the date of termination, unless the Executive elects within ten (10)
days of termination pursuant to this Paragraph 5.4. that the Severance Period
shall be the 12-month period immediately following the date of termination.

(ii)            Pay Executive over the Retirement Period the Retirement Benefit
that would have been payable at the termination of the term of this Agreement. 

(iii)           If Executive has been employed the full fiscal year prior to the
date of termination, pay Executive any incentive bonus declared, but unpaid.

(iv)          Stock options previously granted to Executive shall continue to
vest and to the extent vested shall continue to be exercisable during the   
Retirement Period, and vested options shall be exercisable for 30 days
thereafter.

(v)           Restricted stock awards outstanding at the time of the termination
and not previously forfeited shall vest to the extent that the performance goals
established at the time of grant are met for the fiscal year during which
termination occurred, even though Executive was not employed for the entire
fiscal year. 

            5.5.      Termination by Company For Cause.  Company may terminate
this Agreement during its term if it has "cause" to do so.  For purposes of this
paragraph, the term "cause" means the following: 

                 (i)    willful violation of laws and regulations governing
Company;

                 (ii)   willful failure to substantially comply with any
material terms of this Agreement, provided Company shall make a written demand
for substantial compliance setting forth the specific reason(s) for same and
Executive shall have 60 days to cure, if possible;

                 (iii)  willful breach of fiduciary duties; 

                (iv)  willful damage, misrepresentation, or dishonesty; acts
involving moral turpitude; or other willful conduct that Company reasonably
determines has had or is likely to have a material adverse effect upon Company's
operations, assets, reputation or financial conditions; or     

                (v)   willful breach of any stated material employment policy of
Company. 

Failure to meet performance targets and measures shall not constitute "cause" as
that term is used herein.  Executive may have an opportunity to be heard by the
Board prior to a termination for cause.  For purposes of this paragraph,
Executive's acts or omissions shall be considered "willful" if done without a
good faith, reasonable belief that such act or omission was in Company's best
interest.  In the event of termination for cause, Company shall pay Executive
any base salary earned and any rights or benefits that have vested, including
any declared but unpaid bonus.  Otherwise, Company's obligations hereunder cease
on Executive's last day of active employment. 

            5.6.      Termination by Executive.  Executive may terminate this
Agreement by his voluntary resignation.  Executive shall give at least 60
calendar days' written notice of his intention to resign to Company's Chairman,
which Company may accept immediately.  In the event of Executive's resignation,
Company will have no further obligations or liability hereunder except as
provided herein.                       

            5.7.      Salary Due at Termination.  In the event of any
termination of Executive's employment under this Agreement prior to February 3,
2007, Executive (or his estate) shall be paid any unpaid portion of his salary
that has accrued by virtue of his employment during the period prior to
termination, and any unpaid, declared bonus, together with any unpaid business
expenses properly incurred under this Agreement prior to termination.  Such
amounts shall be paid within 15 days of the date of termination, unless
otherwise provided herein. 

6.         Arbitration.  Unless stated otherwise herein, the parties agree that
arbitration shall be the sole and exclusive remedy to redress any dispute, claim
or controversy involving the interpretation of this Agreement or the terms,
conditions or termination of this Agreement or the terms, conditions or
termination of Executive's employment with Company.  The parties intend that any
arbitration award shall be final and binding and that a judgment on the award
may be entered in any court of competent jurisdiction and enforcement may be had
according to its terms.  This paragraph shall survive the termination or
expiration of this Agreement. 

            6.1.      Arbitration shall be held in Pittsburgh, PA, and shall be
conducted by a retired federal judge or other qualified arbitrator mutually
agreed upon by the parties in accordance with the Voluntary Arbitration Rules of
the American Arbitration Association then in effect.  The parties shall have the
right to conduct discovery pursuant the Federal Rules of Civil Procedure;
provided, however, that the Arbitrator shall have the authority to establish an
expedited discovery schedule and cutoff and to resolve any discovery disputes. 
The Arbitrator shall not have jurisdiction or authority to change any provision
of this Agreement by alterations of, additions to or subtractions from the terms
hereof.  The Arbitrator's sole authority in this regard shall be to interpret or
apply any provision(s) of this Agreement.  The Arbitrator shall be limited to
awarding compensatory damages, including unpaid wages or benefits, but shall
have no authority to award punitive, exemplary or similar‑type damages. 

            6.2.      Any claim or controversy not sought to be submitted to
arbitration, in writing, within 120 days of when it arose shall be deemed waived
and the moving party shall have no further right to seek arbitration or recovery
with respect to such claim or controversy. 

            6.3.      The arbitrator shall be entitled to award expenses,
including the costs of the proceeding, and reasonable counsel fees. 

            6.4.      The parties hereby acknowledge that since arbitration is
the exclusive remedy, neither party has the right to resort to any federal,
state or local court or administrative agency concerning breaches of this
Agreement, except as otherwise provided herein in paragraph 6, and that the
decision of the Arbitrator shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court before any
administrative agency with respect to any arbitrable claim or controversy. 

7.         General Provisions.

             7.1.      The parties agree that the covenants and promises set
forth in paragraphs 4, 5 and 6 shall survive the termination of this Agreement
and continue in full force and effect. 

            7.2.      Except as otherwise provided in paragraph 6.2 above,
failure to insist upon strict compliance with any term hereof shall not be
considered a waiver of any such term. 

            7.3.      This Agreement, along with any other document or policy or
practice referenced herein (which are collectively referred to as "Agreement"
herein), contain the entire agreement of the parties regarding Executive's
employment and supersede any prior written or oral agreements or understandings
relating to the same.  No modification or amendment of this Agreement shall be
valid unless in writing and signed by or on behalf of both parties. 

            7.4.      If Executive's employment terminates, for any reason
whatsoever, he shall immediately tender his written resignation from the Board,
which resignation the Chairman may or may not accept. 

            7.5.      Executive represents and warrants to Company that he is
not now under, or bound to be under in the future, any obligation to any person,
firm or corporation which is or would be inconsistent or in conflict with this
Agreement, or that would prevent, limit, or impair in any way the performance of
his obligations hereunder. 

            7.6.      Once signed by both parties, this Agreement shall be
binding upon and shall inure to the benefit of the heirs, successors, and
assigns of the parties. 

            7.7.      This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations.  If any provisions of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof and the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. 

            7.8.      The validity, construction, and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the laws of the Commonwealth of Pennsylvania, without reference to the
Pennsylvania choice of law rules. 

            7.9.      Any written notice required or permitted hereunder shall
be mailed, certified mail (return receipt requested) or hand‑delivered,
addressed to Company's Chairman at Company's then principal office, or to
Executive at the most recent home address.  Notices are effective upon receipt. 

            7.10.   The rights of Executive under this Agreement shall be solely
those of an unsecured general creditor of Company. 

            7.11.   The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof. 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
consisting of ten pages.

                                                                                   
EXECUTIVE                                                        
                                                              

                                                                                   
/s/ James O'Donnell
James O'Donnell

                                                                                  
Signed: December 30, 2003

                                                                                 
 AMERICAN EAGLE OUTFITTERS, INC.

                                                                         By:    
/s/ Jay Schottenstein 
Chairman                                                          

                                                                           
       Signed: December 30, 2003

 